ESTADO LIBRE ASOCIADO DE PUERTO RICO
TRIBUNAL DE PRIMERA INSTANCIA

REGION JUDICIAL DE BAYAMON
SALA DE FAMILIA Y MENORES

AMARILIS GONZALEZ GARCIA Civil Num.: D DI2Z006-4055

Demandante
Sala 3001
VS,
Sobre:
JUAN CARLOS BALCELLS
GALLARETA DIVORCIO

Demandado

 

RELACION DEL CASO, DETERMINACIONES DE HECHOS Y¥
CONCLUSIONES DE DERECHO Y RESOLUCION

En la presente resolucién debemos adjudicar principalmente dos controversias.
Eslas son a saber: 1) La cantidad de fa obligacion de alimento que surja en atencion a
la capacidad economica del demandado; 2) Si procede imponer desacato al
demandado por no cumplir su obligacién de proveer alimentos; 3) Reclamacién de
Hogar Seguro. Las anteriores controversias, se relacionan también los diversos
argumentos de derecho y alegaciones de hechos de las partes seguin sus respectivas
teorias. Para un mejor entendimiento de la presente resolucion estimamos necesario
incluir la Siguiente:

RELACION DEL CASO

Luego de radicada tla demanda de divorcio, el 25 de enero de 2007, las partes
estipularon la pensién alimentaria provisional ante fa Examinadora Martha C. Torres
Lopez. El Sr. Juan C. Balcells Gallareta (en adelante “Demandado") se comprometié a
pagar hipoteca, mantenimiento, jardinero de la residencia, servicios de agua,
electricidad, teléfono, cable tv, internet, teléfono celular, colegio de los menores y
almuerzos de fa hija. Ademas, se comprometid a proveer $400.00 para compra de
alimentos y $200.00 para gastos de gasolina pagadero en cheque certificado o giro
directamente a la Sra. Amarilis Gonzalez Garcia (en adelante "Demandada’). El caso
quedo senalado para el mes de junio.

El 14 de diciembre de 2007, las partes se divorciaron por la causal de trato cruel
quedando la controversia de la pensién pendiente de resolucién hasia la vista final
ante la @xaminadora. Aun cuando la pension alimentaria final no se habia determinado,
el 4 de junio de 2008, la parte demandada por conducto de nueva representacidn legal

-~—solicito la rebaja de la pension alimentaria. Cabe senalar que en el escrito no adujo
cambio en los ingresos del demandado.

Et 29 de enero de 2009, se celebro la vista final de pensién alimentaria ante la
examinadora Denisse Vazquez Ortiz. El asunto queddé pendiente de resolucién.

El 7 de julio de 2009 la parte demandante solicité al Tribunal que la residencia
habitual de los menores se declarara hogar seguro. El 28 de septiembre de 2009 la

Demandamte solicit6 que se encontrara al demandado incurso en desacato alegando
una deuda de $34,000.
CIVIL NUMERO: D DI2006-4055 a

AMARILIS GONZALEZ GARCIA v. JUAN C, BALCELLS GALLARETA
RESOLUCION

El 17 de diciembre de 2009 la examinadora rindio el informe de pension
alimentaria. En el mismo recomendo que se le imputara al Demandado ingresos de
$2,320.00 debido a que los gastos informados excedian los ingresos a pesar de que
no reporté gastos de subsistencia personal. A la Demandante le imputo un ingreso de
3,076.00 mensuales por lo informado en las planillas. En esa misma fecha el Tribunal
dicto resolucién impartiendo aprobacién al mencionado informe. La resolucion fue
notificada el 8 de enero de 2010. .

Al dia siguiente se celebré una vista de desacato. Ante la solicitud de inhibicion
de ta Jueza Katherine Hoffman el caso fue asignado al que suscribe.

El 15 de enero de 2010, la parte demandante radicé una macion solicitando
determinaciones adicionales de hechos. El Tribunal le cedié a la otra parte término
para contestar. El] 25 de enero de 2010, cuando aun no se habia adjudicado la
solicitud de hechos adicionales, la parte demandante radicO una mocion de
reconsideracién objetando los ingresos imputados. Iguaimente se le concedié a la otra
parte termino para contestar la mocién.

El 20 de abril de 2010, la parte Demandada presenta nuevamente mocién de
desacato. Alegd incumplimiento de pago de pension y que se le cortara el servicio de
electricidad.

El Tribunal cit6 vista el 18 de mayo de 2010, El asunto fue re senalado para el 22
de julio ce 2010. El dia de la vista el Tribunal tuego de que las partes expresaran su
posicion dgjd sin efecto la resolucién de 17 de diciembre de 2009 que modificaba la
pension alimentaria. En su defecto, reinstald efectivo el iro de agosto de 2010, la
cantidad de pensién alimentaria fijada por estipulacién de las partes el 25 de enero de
2007.

En animo de resolver los escritos de las partes con relacion a la solicitud de
determinaciones de hechos adicionales y de reconsideracion, luego de un examen
detenido de todas las instancias del expediente incluyendo los escritos de las partes
era menester concluir que las partes no habian informado todos sus ingresos y que
existia grandes incongruencias entre las determinaciones del Tribunal y el estilo de
vida de las partes. | Por lo tanto, el Tribunal pauté vista evidenciaria para dilucidar las
siguientes controversias: 1) fijacion de pensién alimentaria; 2) Si procede imponer
desacato al demandado por no cumplir su obligacidn de proveer alimentos; 3)
reclamacion de hogar seguro.

La vista evidenciaria se celebré los dias 15, 21, 27 de septiembre, 11 de octubre
y 12 de noviembre de 2010. Luego de desfilada la prueba el incidente quedé sometido.
Se toma conocimiento judicial de todas las instancias del expediente. Tras analizar la
evidencia ante nuestra consideraciOn y ponderada la credibilidad que le merecié et
testimonio de las partes, formulamos las siguientes:

 

" La parte demandante recurrié al Tribunat de Apelaciones de la determinacién del Tribunal de Primera
lnstancia mediante el recurso de certiorari. Dicha peticion fue denegada.
CIVIL NUMERO: D DI2006-4055

AMARILIS GONZALEZ GARCIA v. JUAN C. BALCELLS GALLARETA
RESGLUCION

DETERMINACIONES DE HECHOS

1. Las partes se casaron el 28 de diciembre de 1989 en Guaynabo, Puerto
Rico.

2. Durante el matrimonio procrearon dos hijos: Alexandra de 16 anos y Juan
Francisco de 14 anos. |

3. Los menores se encuentran bajo la custodia de su. madre y residen en la
residencia en la Urbanizacién Mansiones Reales en Guaynabo, Puerto Rico.

4. El referido inmueble ha constituido la vivienda familiar habitual por un tiempo
considerable. Los menores han residido en el desde tierna edad y no han conocido
otro lugar. Tampoco tienen otro lugar donde residir.

5. El Sr. Juan Carlos Balcells Gallareta, actualmente es Presidente de la
Corporacién Gusupa, Inc. También es accionista, administrador, comprador y
vendedor de la empresa segun varios documentos admitidos que obran en expediente.
Trabaja para la compafia desde el 1987. Antes se desempenaba como Oficial
Bancario en el Chase Manhattan Bank desde el 1985 hasta el 1987.

6. Gusupa, Inc., es una corporacién intima cuyos accionistas y directores son
e| demandante y familiares de éste. Juan Balcells (padre) es tesorero y Leonie
Gallareta Secretaria.

¢. Durante el matrimonio la Demandante no trabajaba para cuidar a los
menores. Todo el dinero que se obtenia y se usaba en el hogar para sufragar los
gastos familiares provenian del negocio Gusupa, Inc. Conforme a la prueba
presentada el Tribunal estima que al afo 2006, los ingresos familiares ascendian a
una cantidad mayor a los $7,600.00 mensuales.

8. Sr. Juan Carlos Balcells Gallareta, posee cinco tarjetas de crédito pagadas
por la Corporacién Gusupa, Inc. Conforme al testimonio, el firma solo en todas,
excepto en una, en la que también firma su padre quien es tesorero.

9. Conforme a lo testificado por Amarilis Gonzalez Garcia, era usual que el
Demandado pagara muchos de ios gastos con recursos provenientes de la compania
utilizando las tarjetas de crédito de la compafhia. Durante fa vista se demostro que
pagaba gastos personales y de los menores con las tarjetas de crédito.

10. En las planillas de 2004, 2005 y 2006 reciam6 deduccioén en concepio de
gastos de vehiculo de motor. Durante su testimonio el demandado testifico que esos
gastos los pagaba la corporacién.

11. El 25 de enero de 2007, el Demandado se comprometid ante la

examinadora de pensiones alimentarias a pagar hipoteca, mantenimiento, jardinero de
la residencia, servicios de agua, electricidad, teléfono cable tv, internet, teléfono
celular, colegio de los menores y almuerzos de la hija y proveer $400.00 para compra
de alimentos y $200.00 para gastos de gasolina. El total de los gastos estipulados
ascendian a mas de $4,000.00 mensuales y eran menores a los incurridos por el
nucleo familiar mientras las partes estaban casadas.
CIVIL NUMERO: D DI2006-4055

AMARILIS GONZALEZ GARCIA v. JUAN C. BALCELLS GALLARETA
RESOLUCION

12. El! Demandado proveyé los gastos ininterrumpidamente todos los meses
hasta el mes de junio de 2008 que comenzaron {fos pagos irregulares por controversia
con los gastos escolares.

13. Dichas cantidades no contemplan gastos de subsistencia personal del
demandado, ni otras partidas sobre las cuales se presenté evidencia tales como
gastos de mantenimiento y cuidado de la embarcacién “Souvenir”, los cuales se
evidencid que algunos fueron pagados con tarjetas de la compania.

14. A partir del ano 2009 dos eventos produjeron un cambio sustancial en las
circunstancias econdmicas del Demandado. En primer lugar, el hijo menor cambid de
escuela, En segundo lugar, el Demandado contrajo nuevas nupcias el 15 de mayo de
2009 bajo el régimen de separacion de bienes.

15. El Demandado alega que para poder pagar ta pension provisional tuvo que
tomar dinero prestado y utilizar el valor acumulado de un seguro de vida. Quiso
implicar de no se le puede imputar dichas cantidades como ingreso. Varias razones
nos evan a pensar en contrario.

16. De acuerdo a las planillas de contribucion sobre ingresos de individuos para
los anos 2004, 2005, 2006 y 2009 que obran en el expediente, el SR. JUAN CARLOS
BALCELLS GALLARETA reporté ingresos provenientes de sueldo $4 1,118, $10,712,
$10,912, $10,912 e ingresos por concepto de comisiones ascendente a $5,988,
$9,820, $14,554 y $12,767 respectivamente.

17. EL SR. JUAN CARLOS BALCELLS GALLARETA informo en la Planilla de
Informacion y Economica presentada e! 30 de junio de 2008 la suma de $2,199.00 de
ingresos netos mensuales. Sin embargo, los gastos informados ascienden a $2,320.00
y no incluyé partida por concepto de alimentos, gastos médicos y de Servicios
esenciales.

18. El SR. JUAN CARLOS BALCELLS GALLARETA informo en la Planilla de
Informacién y Econdémica presentada el 3 de septiembre de 2010 ta suma de
$1,896.00 de ingresos netos mensuales. Sin embargo, los gastos informados
ascienden a $545.00 y no incluyo partida por concepto de alimentos, gastos médicos y
de servicios esenciales.

19. En la Planilla de Informacién y Econémica preseniada el 30 de junio de
2008 el SR. JUAN CARLOS BALCELLS GALLARETA informé deudas ascendentes a
$134,670 y pagos mensuales de $3,229.00. Las deudas correspondian a tres tarjetas
de crédito, una deuda hipotecaria y una deuda personal de un préstamo.

20.E1 SR. JUAN CARLOS BALCELLS GALLARETA en la Planilla de

“~~~Informacion y Econdémica presentada el 3 de septiembre de 2010 informdo deudas
ascendentes a $153,621 y pagos mensuales de $2,190.00. Las deudas informadas
corresponden a dos tarjetas de crédito, pago hipotecario det inmueble de Villa Reales,
cuatro préstamos personales, una reserva de cuenta de cheques y una deuda con
Departamento de Rentas internas de los Estados Unidos.

21. En resumen, segun fla informacion provista por el Demandado en las

Planillas de Informacion personal y Economica del 30 de junio de 2008 al 3 de
CIVIL NUMERO: D DI2006-4055 5
AMARILIS GONZALEZ GARCIA v. JUAN C, BALCELLS GALLARETA
RESOLUCION

septiembre de 2010 sus ingresos se redujeron alrededor de $303.00 mensuales. De
otro lado, las deudas en el mismo periodo aumentaron solamente $18,951.00.

22. Es menester observar que durante esos dos ahos pagd sobre $4,000.00
mensuales de pensién alimentaria provisional sin contar gastos personales de él ni del
nuevo nucleo familiar durante 26 meses.

23. Un calculo conservador de $4,000.00 mensuales multiplicado por 26 meses
asciende a $104,000.00. Informo aproximadamente en promedio $2,000 por 26 meses
es igual a $52,000. Asumiendo para propésitos del analisis que utilizd los 16,000 del
seguro de vida. De donde salen los otros $36,000.00?

24. La prueba ‘presentada demostr6 que durante ef matrimonio con ia
Demandante el sufragaba con su peculio casi la totalidad de los gastos familiares
ascendentes a $7,600.00. Las cantidades pagadas eran superiores a la cantidad
pactada como pensién alimentaria provisional.

25.Por lo tanto, es menester concluir que el Demandado no reporid en la
planilla de informacién personal y econdmica todos los ingresos provenientes de su
relacion Con Gusupa, Inc., no reportd todas las fuentes de ingreso o una combinacion
de ambas posibilidades.

26. En atencién al historial de gastos evidenciado, el! estilo de vida del cual
disfruta actualmente y las demas circunstancias, ai SR. JUAN CARLOS BALCELL
GALLARETA se le imputan $92,000 dolares de ingresos netos anuales o
$7,666.66 mensuales.

27. La SRA. AMARILIS GONZALEZ GARCIA trabaja actualmente como
abogada y devenga un ingreso neto mensual ascendente a $3,076.00 mensuales.

28. La SRA. AMARILIS GONZALEZ GARCIA, es parte de la sucesién de DON
FRANCISCO GONZALEZ VELEZ con sus hermanos.

29. Segun copia certificada de la Planilla de Caudal Relicto la sucesion consta
de varias propiedades que totalizan $1,669,444.00 mas $6,861.32 depdsitos y un
vehiculo de motor de $20,000.00. De ese total, $848,152.66 corresponde al valor de
los bienes del causante.

30. No se presento evidencia que todo o parte de los bienes le hayan sido
adjudicados a ésta. Segun su testimonio, ella solo posee una cuota indivisa que esta
en tramites de particidn. La Demandante no devenga ingresos frutos ni rentas de su
participacion en los bienes de la sucesién. Por lo tanto, al presente no se le puede
imputar un ingreso de esos bienes.

31.La residencia donde habita tiene un gravamen hipotecario con una
mensualidad de $1,141.00. El balance aproximado de la deuda es de $60,000.

32.La residencia es habitada por tres personas incluyendo los dos menores. Se
imputa un gasto mensual de $760.00 o $9,128 anual en concepto de vivienda para
beneficio de los menores a ser asignado proporcionalmente a las partes.

33. El menor Juan Francisco estudia en elf Colegio San Ignacio desde el mes
de agosto de 2009, cuya matricula y otros cargos ascienden a $10,150.00 anuales.

Las mensualidades son pagaderas en un plazo y ascienden a $8,550.00.
CIVIL NUMERO: D DI2006-4055

AMANILIS GONZALEZ GARCIA v. JUAN C. BALCELLS GALLARETA
RESOLUCION

34. En la vista de 16 de marzo de 2009, acordaron que la Demandante pagaria
el pago iniciat det colegio al cual asistiria el hijo y luego e! padre reembolsarfa a ésta el
porciento determinado con relacion las partidas suplementarias.

35. La menor Alexandra estudia en la Academia Maria Reina cuya matricula
asciende a $1,112.00 y $7,500.00 al afo de anualidad para un total de $8,612.00

36. Al presente existe una deuda con e! Colegio dé $7,500.00 mas recargos
correspondientes al afo académico 2010-2011. Conforme al acuerdo de las partes el
Demancado se comprometié a sufragar la totalidad de los gastos escolares de la hija.
Se aplicaria el mismo principio de proporcionalidad un vez se establezca el porciento
de responsabilidad por los gastos suplementarios.

37. Segun la evidencia presentada los menores incurren en $ 2,400.00 anuales
equivalente a $200.00 mensuales en concepto de uniformes, libros y otros materiates

escolares.

38. El total de gastos escolares asciende a $21,162.00 anuales o $1,763.50
mensuales. 7

39. El porciento de participacién en las- partidas suplemeniarias de la
Demandante es 29% y del Demandado es 71%.

40. Los gastos suplementarios a prorratearse entre ambos padres ascienden a
la cantidad de $30,290 anuales o $2,524 mensuales. El Demandante debera pagar
$21,506 anuales o $1,792.00 mensuales en concepto de pension suplementaria.

41. Los menores se benefician de un plan médico provisto por el Demandado.

42. Conforme a las Nuevas Guias para Determinar y Modificar las Pensiones
Alimentarias en Puerto Rico, Reglamento Num. 7135 del 24 de abril de 2006, al
or. Juan Carlos Balcells Gallareta le corresponde pagar ia cantidad de $3,046.00
mensuales de pension alimentaria basica y $1,792.00 (71%) mensuales de pension
alimentaria Suplementaria.

43. La pensién total asciende a $4,838.00 mensuales. El sefor JUAN CARLOS
BALCELLS GALLARETA pagara dicha cantidad de forma mensual, mediante pago
directo utilizando giro o cheque de gerente retroactivo a la fecha de la péticion.

44.E} Tribunal en atencion a Ja complejidad del caso y las recurrentes
intervenciones de la representacion legal de ta demandante concede $4,200.00 en
honorario de abogados a ser pagados en 90 dias.

En atencion a las anteriores Determinaciones de Hechos, formulamos las
siguientes:

eo CONCLUSIONES DE DERECHO
I. Obligacion de Alimeniar

Se define el término de alimentos como “todo fo que es indispensable para ef
sustento, habitacién, vestido y asistencia médica, segun la posicidn social de fa familia,
incluyendo la educacion de! alimentista, cuando es menor de edad.” 31 L.P.R.A.
sec. 561.

En Puerto Rico el deber de proveer alimentos o asistencia economica a los_
hijos, emana de nuestro Codigo Civil, 31 L.P.R.A. sec. 561-601; de la Ley Especial
CIVIL NUMERO: 0 DI2006-4055 7
AMARILIS GONZALEZ GARCIA v. JUAN C. BALCELLS GALLARETA
RESOLUCION

para el Sustento de Menores, Ley Num. 5 del 30 de diciembre de 1986, segun
enmendada, 8 L.P.R.A. sec. 501 et seq., y de las Guias Mandatorias para Fijar y
Modificar Pensiones Alimentarias en Puerto Rico. Dicha obtigacion, segun ha
expresado nuestro Tribunal Supremo en el caso de Chévere Mourino v. Levis
Goldstein, 152 D.P.R. 492, 499 (2000), surge como resultado de ser padre o madre, y
existe con todos los efectos patrimoniales, juridicos y morales desde el momento en
que nace el hijo, irrespectivamente de las circunstancias de su nacimiento, de que se
tenga o no la patria potestad o de que los padres vivan 0 no en compania del menor.
Por ello, es responsabilidad y deber de ambos progenitores aportar a ja manutencién
de los hijos de acuerdo a sus respectivos caudales.

El Art. 4 de la Ley Organica de la Administracién para el Sustento de Menores,
Ley Nur. 5 del 30 de diciembre de 1986, segun enmendada, 8 L..P.R.A. sec. 503,
dispone:

“Los padres e hijos, los cényuges, los ex-cényuges y los parientes estan
obligados reciprocamente a ayudarse y sostenerse econdmicamente,
segun dispuesto en e! Codigo Civil y en la jurisprudencia interpretativa.

Los padres de un menor son responsables de su manutencién y el
tribunal o ef Administrador podra ordenarle pagar una suma justa y
razonable por concepto de pension alimentaria a tenor con la secc. 518
de este titulo.”

El Art. 19 de la Ley Organica de la Administraci6n para el Sustento de Menores,
supra, 8 L.P.R.A., sece. 518, dispone:

“En todo caso en que se Solicita la fijacion 0 modificacién, o que se logre
un acuerdo o estipulacion de una pension alimentaria, sera mandatorio
que el tribunal o el Administrador, segun sea el caso, determine ef monto
de fa misma utilizando para ello las guias adoptadas a tenor can Io
dispuesto en esta seccion.”

"El Administrador o el tribunal, a Solicitud de parte o a su discrecién,
podra iniciar el procedimiento para modificar una orden de pension
alimentaria en cualquier momento y fuera del ciclo de tres (3) afios,
cuando entienda que existe justa causa para asi hacerlo, tal como
variaciones O cambios significativos o imprevistos en fos ingresos,
capacidad de generar ingresos, egresos, gastos o capital del alimentante
oO alimentista, o en los gastos, necesidades o circunstancias de! menor, oO
cuando exista cualquier otra evidencia de cambio sustancial en
circunsiancias.”

ll. Pension basica y pensi6n suplementaria

El Articulo 4(27) de tas Nuevas Guias para Determinar y Modificar fas
Pensiones Alimentarias en Puerto Rico, Reglamento Num. 7135, del 24 de abril
de 2006, define ei termino de pensidn basica como “la participacién del ingreso neto
de fa persona no custodia dedicada al pago de gastos minimos necesarios para fa
crianza del alimentista que incluyen gastos por concepto de transportacion,
entretenimiento y vestimenta excepto gastos de uniforme.”

El Articulo 4(30), supra, define pensiédn suplementaria como “la porcidn del
ingreso neto que fa persona no custodia debe destinar para pagar la parte que le
corresponde por concepto de gastos suplementarios.”

Asi, pues, el propio Reglamento en su Articulo 4(14), supra, define gastos
CIVIL NUMERO: D DIz006-4055 ° 8

- AMARILIS GONZALEZ GARCIA v. JUAN C. BALCELLS GALLARETA
RESOLUCION

suplementarios como:

“LOS gastos que tanto ja persona custodia como /a no custodia deben
sufragar para satisfacer las necesidades de! alimentista, no
contemplados en la pension alimentaria basica y en la pension basica
ajustada. Estos incluyen gastos de educacion, vivienda, y gastos de
salud no cubiertos por un plan de seguro médico. También incluye fos
gastos por concepto de cuido de ninfos/as, cuando fa persona custodia se
vea abligada a incurrir en los mismos para poder estudiar o ejercer una
profesion u oficio. Al momento de determinar los gastos suplementarios,
el juzgador debera considerar no sdlo ios gastos que efectivamente se
pagaron, sino también aquellos que deberian sufragarse para satisfacer
todas fas necesidades del alimentista.”

En sintesis, la pensién suplementaria se establece tomando en consideracién ia
responsabilidad que la persona custodia y la no custodia tiene en relacion a los gastos
suplemnentarios de los alimentistas.

Nl. Ingreso

El Articulo 4 (15) del Reglamento 7135 Guias para Determinar y Modificar las
Pensiones Alimentarias en Puerto Rico (Guias) reza:

15, ingresos: Comprenden cualquier ganancia, beneficio, rendimiento o
fruto derivado de sueldos, jornales o compensacion por servicios
personales, incluyendo la retribucidn recibida por servicios prestados
come funcionario o empleado del Estado Libre Asociado de Puerto Rico,
del Gobierno de los Estados Unidos de América, e! Distrito de Columbia,
las Islas Virgenes de los Estados Unidos de America, o cualquier
territorio 0 posesion sujeta a la jurisdiccidn de fos Estados Unidos de
América segun lo permitan las leyes y reglamentos federales aplicables,
dé cualquier estado de la Union de los Estados Unidos de América, o de
cualquier agencia oO instrumentalidad de cualesquiera de fas
mencionadas entidades en cualquiera que sea la forma en que se
pagaren; o de profesiones, oOficios, industrias, negocios, Comercio oO
ventas; O d@ operaciones en propiedad, bien sea mueble o inmueble, que
surjan de la posesion o uso del interés en tal propiedad; también fos
derivados de intereses, rentas, dividendos, beneficios de sociedad,
valores o fa operacion de cualquier negocio explotado can fines de lucro
oO utilidad; y ganancias, beneficios, rendimientos, fondos, emolumentos o
compensacion derivados de cualquier procedencia, incluyendo
compensaciones como contratista independiente, compensaciones por
desempleo, compensaciones por incapacidad, beneficios de retiro y
pensiones o cualquier otro pago que reciba un alimentante de cualquier
persona natural o juridica. (Enfasis nuestro).

En el contexto de padre alimentante el Tribunal Supremo en el caso Fonseca v.
Rodriguez, 2011 TSPR 4 (2011) sobre el concepto ingreso dispuso que ‘os dienes
adquiridos mediante herencia no constituyen ingreso para efectos dei cormputo de una
pension alimeniaria al amparo dé la Ley 5 de 1986 seguin enmendaaas, y las Guias de

—_ £006." €n dicho caso al alimentante se le adjudicaron mediante herencia bienes y
dinero en efectivo.

Sin embargo, aunque ne constituye ingreso propiamente, el maximo foro
resolvio que para determinar e! ingreso bruto de un alimentante, a los bienes
adquiridos mediante herencia se les imputara un ingreso independiente de si lo
producen en realidad Fonseca id a ja pag. 34. Dicha operacion se le delega al juez en

el ejercicio de la sana discrecién y a la luz de Ja totalidad de tas circunstancias.
CIVIL NUMERO: D DI2006-4055 9

AMARILIS GONZALEZ GARCIA v. JUAN C, BALCELLS GALLARETA
RESOLUGION

Por su parte, y esta vez en el Inciso 18 de su Articulo 2, ante, la Ley define fo
que se considerara como “ingreso neto", para propositos de la fijacion de una
pension alimentaria, como:

ingreso neto: Aquelios ingresos disponibles al alimentante, luego de las

deducciones por concepto de contribuciones sobre ingreso, seguro social

y otras requeridas mandatoriamente por ley. Se tomaran = en

consideracion, ademas, a los efectos de la determinacién del ingreso

neto, las deducciones por concepto de planes de retiro, asociaciones,

uniones y federaciones voluntarias, asi como las descuentos 0 pagos por

concepto de primas de polizas de seguros de vida, contra accidentes o

de servicios de Salud cuando ela alimentista sea beneficiario/a de éstos.

La determinacién final se hara segun toda la prueba disponible,

incluyendo estimados, estudios y proyecciones de ingresos, gastos, estilo

de vida y cualquier otra prueba pertinente. (Enfasis nuestro).

A tono con lo anterior, en la Seccién 5 de las Guias se establece que ‘fs/e
considera [ra] ingreso neto disponible, aquella parte del ingreso brutof,] que luego de
descontarseéle las deducciones mandatorias y otras deducciones aceptadas, queda
disponible para hacer frente al pago de las pensiones alimenticias." Véase, Zahira
Linette Martinez Vazquez v. Nelson Rodriguez Laureano, 160 D.P.R 145 (2003).

En adicién, nuestro Tribunal Supremo reso!vid en Arguelfo Loépez, Lopez Pena
v. Arguello Garcia, 155 D.P.R. 62 (2001), que en el ejercicio de la imputaci6n de
ingresos al alimentante, es de particular importancia que se ponderen los gastos en
que incurre éste para mantener su estilo de vida al momento de establecer la cuantia
de la pensiOn. “Tales gastos constituyen un elemento decisivo con respecto a la
determinacién de cual es la verdadera situacién econdmica del alimentante. Mas aun,
la ponderacion de tales gastos puede ilevar al tribunal a decidir que algunos de ellos
flenen que ceder ante fa obligacion prioritaria de alimentar.” (Subrayado nuestro}.

Fry concerdancia con lo expuesto y en atencidn al historial de gastos
evidenciado, el estilo de vida de! cual disfruta actualmente y las demas circunstancias,
al SR. JUAN CARLOS BALCELL GALLARETA Se le imputan $92,000 ddlares de

ingresos netos anuales o $7,666.66 mensuales.

IV. EFECTIVIDAD DE LA DETERMINACION DE PENSION ALIMENTARIA

En cuanto a la retroactividad de la obligacidn de la pensidn a tenor con el
Articulo 19 de ta Seccién IV de la Ley Num. 5 de 30 de diciembre de 1986 segun
enmendada incluyendo la Ley Numero 232 de 30 de diciembre de 2010, “Los pagos
por concepto de pensiones alimentarias y de aumentos en las mismas seran efectivos
desde ia fecha en que Se presento la peticion de alimentos en el tribunal... y la revisién
de la pension alimentaria sera efectiva desde la fecha en que se presento la peticion
de rebaja ante el tribunal o el Administrador, siempre y cuando su peticién sea
meritoria desde ese momento.” No obstante, el propio texto de la ley establece que de

existir Causas excepcionales el Tribunal podra disponer que la revisién de pensién no
sea retroactiva.
CIVIL NUMERO: D DI2006-4055

AMARILIS GONZALEZ GARCIA v. JUAN C. BALCELLS GALLARETA
RESOLUCION

10

En presente caso, dado el tramite procesar seguido, que incluye una solicitud
de determinaciones de hechos adicionales de hechos, esta resolucién consiituye la
determinacién de pensién alimentaria que inicid con la demanda radicada e! 28 de
diciembre de 2006. A tenor con él! referido texto en el presente caso ja pensién
determinada en la presente resolucion debe ser retroactiva a esa fecha. No obstanie,
existen CauSas excepcionales que requieren de un ajuste para hacer justicia a las

partes en cuanto a ta pensién alimentaria en concepto de gastos de educacién.

Al momento de acordar la pension provisional, los gastos escolares del menor
Juan Francisco eran sustancialmente menor a los determinados al presente
incluyendo, matricuta y mensualidades. De retrotraer la cantidad determinada daria
una cantidad sustancialmente mayor a la tncurrida. Toda vez que fueron pagadas por
el Demandado al imputarse el gasto actual va a producir una deuda mayor por
operacién matematica. Por lo tanto, la partida de pension alimentaria en concepto de
gastos escolares se retrotraera a la fecha que el menor Juan Francisco cambio de
escuela. Esa informaci6n no surge claramente de ta evidencia presentada por lo que

hay que celebrar una vista evidenciaria a tales propositos.

En cuanto a ios gastos escolares de la menor Alexandra, los mismos fueron
contemplados y se dispuso que el Demandante pagaria los gastos sujeto a que
posteriormente se le diera un crédito por el porciento que sé le atribuya a la

Demandante con relacién a los gastos escolares.

V. DESACATO

E! desacato civil es el mecanismo mediante el cual los tribunales obligan a que se
cumpla con una orden emitida cuando la parte obligada por la misma ha hecho caso
omiso de ésta. El desacato civil tiene un propdsito eminentemente reparador. Alvarez
v. Arias, 156 D.P.R. 352(2002) -

Como excepcion a la prohibici6n constitucional contra ei encarcelamiento por
deuda, el tribunal puede ordenar el encarcelamiento por desacato civil por
incumplimiento de una pension alimentaria, No obstante, si el obligado a pagar
demuestra que el incumplimiento con ei pago de la pensidn se debe a una causa
justificada, no procedera la imposicion de esta medida extrema.

En el presenie caso existe, de conformidad con lo determinado con relacién a
la pensién alimentaria controversia sobre la existencia de una deuda por concepto de
aplicacién retroactiva de la pensi6n, cantidad de la deuda no pagada y la justificacién
si alguna para no cumplir en el supuesto que haya incumplimiento. Existen numerosas
alegaciones encontradas, por fo tanto es menester senalar una vista de desacato a
pesar de que ei Tribunal se habia expresado en cuanto a que durante las vistas
celebradas se estaba considerando dicho asunto. Se ordena citar a Jas partes a vista
de desacato el lunes 8 de agosto de 2011 a las 2:00p.m.
CIVIL NUMERO: D 012006-4055 11

AMARILIS GONZALEZ GARCIA v. JUAN C. BALCELLS GALLARETA
RESOLUCION

Vi. HOGAR SEGURO

En el 1997, la Asambiea Legisiativa recogio mediante legislacion la norma
establecida por el Tribunal Supremo en el caso Cruz Cruz v. Irizarry Tirado, 107
D.P.R. 655 (1978) y los principios prevalecientes en cuanto a hogar Seguro Véase,
Candelario v. Muniz, 171D.P.R. 530 (2007). La Ley Num. 184 de 26 de diciembre de
1997 enmendo el Codigo Civil para afadir el Articulo 109-A, 31 L.P.R.A. sec. 385a, el
cual en fo concerniente dispone:

(a) El cényuge a quien por razén del divorcio se le concede la custodia
de los hijos del matrimonio, que sean menores de edad, que estén
incapacitados mental o fisicamente sean estos mayores o menores de
edad o que sean dependientes por razén de estudios, hasta [los]
veinticinco (25) afhos de edad, tendra derecho a reclamar como #~

la vivienda que constituyd el fie: del matrimonio y que
pertenece a la sociedad de gananciates, mientras dure la minoria de
edad, la preparaciOn academica o la incapacidad de los hijos que
quedaron bajo su custodia por razon de divorcio.

La propiedad ganancial que constituye el. oss aics no estara sujeta
a divisién mientras dure cualesquiera de las condiciones en virtud de las
cuales se concedid. Disponiéndose, que el derecho de ::
podra reclamarse desde que se necesitare, pudiendo ser reclamado ¢ en
la demanda de divorcio, durante el proceso, o luego de decretarse el
mismo, Una vez reclamado, el juzgador determinara lo que en
justicia procede de acuerdo con las circunstancias particutares de
cada situaci6n (énfasis suplido).

El proposito principal de esta legislacidn, segun se desprende de su historial
legislativo fue precisamente hacerle justicia a la institucién de la familia. Se persigue
tratar de salvaguardar el bienestar de los hijos cuando por razén de la separacién de
sus padres se encuentran en una situacidn de inestabilidad respecto a su vivienda. Por
la tanta, las leyes referentes a hogar seguro deben ser interpretados con toda la
posible liberalidad para darle efecto a su propdosito.

No obstante, la jurisprudencia se ha negado a aplicar mecanicamente el
lenguaje expreso del Art. 109-A. El propio texto del Art. 109-A, dispone que: (ujJna vez
reclamado, el juzgador determinara lo que en justicia procede de acuerdo con
las circunstancias particulares de cada situacion. De este modo el legistador le
ordena al Juez tomar en cuenta las circunstancias de cada caso para determinar que
debe proceder para que sea consistente con el fin Ultimo de impartir justicia.

En el caso de autos, el inmueble cuya liquidaciOn el demandado pretende esta
ubicado en la Urbanizacién Villa Reales en Guaynabo. Las partes pagan alrededor de
$1,200.00 mensuales en concepto de hipoteca y tiene un balance aproximado de
- $65,000.00.

El referido inmueble ha constituido la vivienda familiar habitual por un tiempo
considerable. Los menores han residido en el desde tierna edad y no han conocido
otro lugar. Tampoco tienen otro lugar donde residir. |

Del otro lado, ef deber de alimentar a Sus hijos conileva procurar y aportar para

la vivienda de los hijos. La estabilidad emocional implica tambien dentro de la realidad
CIVIL NUMERO: D Di2006-4055

“ AMARILIS GONZALEZ GARCIA v. JUAN C. BALCELLS GALLARETA
RESOLUCION

12

de las partes una equivalencia de las condiciones de la vivienda en proporcion a fos
bienes de fortuna de los padres. El Demandado no esta desprovisto de un techo.
Actualmente reside en ta Urbanizacién Arboles dé Montehiedra en San Juan. Dicha
residencia es cuanto menos de igual o mayor valor que la casa que residen sus hijos.
Por lo tanto no es desmedido ni desproporcionado establecer dicho inmueble como
hogar seguro. |

Contrario a lo alegado por el Demandado, desde el punto de vista econdmico tal
determinacion le resulta favorable. De declarar con lugar la pretensi6n de! Demandado
y obligar a los menores mudarse a un inmueble equivalente al que reside el,
conilevaria una mensualidad mayor a la establecida actuaimente. Si asumimos para
efecto de nuestro analisis que el inmueble tiene un valor en e! mercado de $400,000 y
se financia al 5% por un término de 30 afos, resultaria en un pago mensual de
$2,150.00 lo que es casi el doble de lo que pagan actualmente de hipoteca.

Debemos recordar que la determinacion de hogar seguro no conileva un
traslado de dominio sino una limitaci6én temporal en beneficio de.la unidad familiar al
prorrogarse la liquidacion de ese activo. Una vez cesa las condiciones que activan la
figura de hogar seguro, las partes pueden proceder con la liquidacion del mismo. Por

lo tanto, se declara que el inmueble de la Urbanizacién Villa Reales constituye el hogar

seguro de los menores, .
RESOLUCION

Adoptando por referencia las determinaciones de hechos y Ios fundamentos
de derecho decretamos y resolvemos lo siguiente:

En atencién al historial de gastos evidenciado, el estiio de vida del cual disfruta
actualmente y las demas circunstancias, al SR. JUAN CARLOS BALCELL
GALLARETA se le imputan $92,000 ddlares de ingresos netos anuales o
$7,666.66 mensuales. Los gastos suplementarios a prorratearse entre ambos padres
ascienden a la cantidad de $30,290 anuales o $2,524 mensuales. E| Demandante
debera pagar $21,506 anuales o $1,792.00 mensuales en concepto de pension
suplementaria, Los menores se benefician de un plan médico provisto por el!

Demandado.

Se ordena citar a las partes a vista de desacato ei lunes 8 de agosto de 2011 a
las 2:00p.m.

El inmueble de ia Urbanizacién Villa Reales perteneciente en comunidad a las
partes de epigrafe constituira el hogar seguro de los menores.

De conformidad con lo resuelto en el caso Figueroa v. Del Rosario 147 D.P.R.
121, 126-127(1998), se ordena notificar esta resolucién como Sentencia.

REGISTRESE Y NOTIFIQUESE,
df a4

En Bayamon, Puerto Rico, a 30 de junio
fo

ANGEL! M, CANDELAS RODRIGUEZ
Juez Superior

   
